UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-1755


VEENU MEHTA,

                Plaintiff - Appellant,

          v.

JOHN E. POTTER, Postmaster General        of   the   United   States
Postal Service, a Federal Agency,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:07-cv-01257-AJT-TRJ)


Submitted:   June 4, 2010                      Decided:   July 14, 2010


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Veenu Mehta, Appellant Pro Se. Dana James Boente, Kevin J.
Mikolashek, Assistant United States Attorneys, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Veenu      Mehta      appeals        the     district     court’s         order

granting    summary      judgment     in        favor    of   Appellee          in   this

employment discrimination action.                We have reviewed the record

and find no reversible error.                  Accordingly, we affirm for the

reasons    stated   by     the    district        court.         Mehta     v.    Potter,

No. 1:07-cv-01257-AJT-TRJ (E.D. Va. filed June 4, 2009 & entered

June 5, 2009).      We deny Mehta’s motion to file a formal brief.

We   dispense   with     oral    argument       because    the     facts    and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                           2